Opinion by
Mr. Justice Elkin,
The learned court below on motion quashed -the suggestion for a writ of quo warranto filed by the relators, requiring the respondents to show by what warrant they claim the right to have, use and enjoy respectively-the offices of president, treasurer, tax collector, delinquent tax collector, solicitor and undertaker, being managers and officers for the relief and employment of the poor of the township of Germantown. For the reasons stated in the opinion just handed down in Commonwealth ex rel. v. Bowditch, ante, p. 527, the assignments of error are sustained.
Decree reversed, suggestion for writ of quo warranto reinstated, with leave to the respondents to answer over, in order that the parties may have a hearing on the merits so that all the questions involved may be determined in accordance with the opinion handed down in that case.